         Case 1:18-cv-00773-RBW Document 72 Filed 03/03/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                        )
STATE OF NEW YORK, et al.,              )
                                        )
              Plaintiffs,               )
                                        )
ENVIRONMENTAL DEFENSE FUND, )
                                        )
              Plaintiff-Intervenor,     )
        v.                              )    Civil Action No. 18-773 (RBW)
                                        )
ANDREW WHEELER, in his official         )
capacity as Administrator of the United )
States Environmental Protection Agency, )
and the                                 )
                                        )
UNITED STATES ENVIRONMENTAL )
PROTECTION AGENCY,                      )
                                        )
              Defendants.               )
                                        )

                                             ORDER

       In accordance with the oral rulings issued by the Court at the motion hearing held on the

same date, it is hereby

       ORDERED that the defendants shall submit a status report on or before March 16, 2020,

and every thirty days thereafter, regarding (1) the progress of their finalization of the proposed

rule that would rescind the methane standards for new sources in the oil and natural gas sector

that the United States Environmental Protection Agency promulgated in 2016 (the “proposed

rule”) and (2) whether they have submitted the proposed rule to the Office of Management and

Budget for its expedited review. It is further
         Case 1:18-cv-00773-RBW Document 72 Filed 03/03/20 Page 2 of 2



       ORDERED that, on or before April 1, 2020, the parties shall submit in writing to the

Court their respective positions as to the applicability of the deliberative process privilege to the

five documents withheld by the defendants. It is further

       ORDERED that the parties shall appear before the Court for a status conference on June

18, 2020, at 11:00 a.m., at which the Court will set a summary judgment briefing schedule if the

defendants have not yet finalized the proposed rule.

       SO ORDERED this 3rd day of March, 2020.

                                                               REGGIE B. WALTON
                                                               United States District Judge




                                                  2
